Benedict, J.
Let a decree be entered in this ease directing the sharpie Seminole to be delivered by the marshal into the possession of the libel-ant, tioorge M. Lynch, upon the payment by the libelant, Lynch, into the registry of the court of the sum of $590, less the amount of the taxed costs of the libelant Lynch in this action; and further directing that the sum so paid into the registry, after deducting said costs, be paid over to the claimant, Waterhouse, or his proctor; and further directing that the claim of Edmund Blunt to the possession of the said sharpie be dismissed, without costs.